Citation Nr: 9907018	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-27 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry

REMAND

The veteran had active service from July 1966 to April 1968.

Service medical records show that the veteran sustained 
multiple traumas during his involvement in a mine explosion 
in August 1967.  A medical profile dated in September 1967 
indicates that the veteran had defects from multiple fragment 
wounds to his arms and legs, perforated ear drums, and 
traumatic mydriasis of the right eye.  An ophthalmologic 
consultation report dated in May 1969 also noted that the 
veteran had traumatic mydriasis of the right eye in September 
1967.  At the time of his medical examination for separation 
from service, the veteran reported a history of eye trouble.  
However, an examiner reported that the veteran's eye were 
clinically normal.

A report of a July 1968 VA eye examination contains diagnoses 
of refractive error and moderate, chronic conjunctivitis.  A 
statement from a private physician dated in October 1968 
indicates that the veteran had partial vision loss in his 
right eye.

During a VA ophthalmology consultation in April 1995, the 
veteran gave a history of trauma to his right eye 25 five 
years earlier with subsequent decrease in vision.  An 
examiner also noted that the veteran had a two-year history 
of noninsulin dependent diabetes mellitus.  The veteran's 
current complaint was of progressive blurred vision lasting 
approximately one month.  The intraocular pressure in the 
veteran's right eye was high.  The examiner noted an 
assessment of angle recession glaucoma.  Outpatient treatment 
notes dated in June 1995 indicate that the veteran's high 
intraocular pressure had not responded to medical treatment.  
During an optometry consultation in August 1995, an examiner 
noted the veteran's history of right eye glaucoma secondary 
to a mine blast in 1967.

The Board is of the opinion that a VA ophthalmology 
examination is necessary to complete the record.  Pursuant to 
this remand, the RO will be scheduling a VA examination.  The 
veteran is hereby notified that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).

This matter is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
glaucoma. The RO should obtain and 
associate with the claims folder any 
pertinent records that are not currently 
part of the claims folder.

2.  The RO should schedule the veteran 
for an ophthalmologic examination to 
determine if he has glaucoma.  If 
glaucoma is diagnosed, the examiner 
should render an opinion on whether it is 
as likely as not that the eye disorder is 
related to the right eye injury that the 
veteran sustained during his active 
military service.  In other words, the 
physician should specify whether the 
injury in service in any way caused, 
contributed or resulted in the veteran's 
development of glaucoma.  If there is no 
medical possibility of such, the 
physician should clearly and 
unequivocally indicate so and should 
state, based on the medical records on 
file, the approximate date of onset of 
the veteran's glaucoma based on the 
medical records on file.  The examiner 
should provide a comprehensive report 
including complete rationale for all 
conclusions reached. The claims folder 
should be made available to and reviewed 
by the examiner.

3.  Subsequently, the RO should 
readjudicate the veteran's claim for 
service connection for glaucoma.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the appellant 
and his representative a supplemental 
statement of the case, and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

- 3 -


- 3 -


